Title: To James Madison from Hugh Lennox, Sr., 13 September 1806
From: Lennox, Hugh, Sr.
To: Madison, James



Sir,
Kingston Jama. Septr. 13th. 1806.

Since I had the honor of writing you, nothing of moment has offered worthy of your particular notice; Communications with the Admiral and his Secretary are frequent and have to me been highly satisfactory, and it is with pleasure, I can assure you that all my applications on the Score of impressments have been pointedly attended to, many of them of an old Standing, that have been impressed some for years past are lessning every day, but it will take time to go through the whole as it often happens that before I am made acquainted with an impressment, the vessel in which they are have gone to sea, for every thing in that line here is kept on the alert, but now there are no impressments of Real Americans under the Sanction of the Admiral.
I now enclose my first quarterly account which I flatter myself will be found correct.  You will sea that no charge as yet appears the United States for the relieff of Seamen in distress.  I have as yet tho’ many applications have been made, been able to procure their return on wages, and by that enable them to pay their way.  I have not brought forward for want of vouchers my charge against the U S for my office Seal and s, my passage from Philadelphia &c, but both I can be furnished with from that quarter, and if you think with me that they are proper, and admissable charges, it may be done in my next quarterly accounts.  I shall draw on you as directed for my present account in favour of my Brother in Law James H McCulloch Esquire of Baltimore.  I did myself the honor to inclose you copy of a Letter from me, to my friend Wm. Littlejohn Esq. of Edenton, N Carolina on a Subject that may merit public notice.
I now beg leave to bring forward and lay before you, for your information a consize Statement of the trade and products of this Island and more particularly, that of the United States, and the imports and exports to and from the States and this Island.  The Statements enclosed are taken from the custom House Books, and must be so far correct, but they do not embrace all as the cargoes of many Vessels, detained and not entered, and I am well informed that some (how many I will not venture to say) Americans are in the practise of coming in, particularly to the out Ports in the North Side, at a distance from any customhouse, with cargoes of Lumber and some prohibited articles.  These they immediately dispose of and return with their proceeds without either entering or clearing at any Custom House with but very little risk of being detained by the GuardaCosters.
The article of Lumber is what I would now call your attention to.  This more particularly meets the landed interest of the United States from the one end to the other.  The immence quantity of white Pine boards consumed annually for heading Sugar & Coffee Hogsheads, and for fencing and other uses is very great.  Those together with the vast quantity of Red & white oak Staves and heading must be principally, I may say almost altogether, supplied from the US, and the many thousand tons of Shipping, required and employed in furnishing these supplies must be productive to the revenue and an immence Source of wealth to the Marine and Mercantile Interest of our Country.  My object in intruding these remarks to you is from an anxious wish, that if it was possible by a Commercial Treaty with Great Britain, to obtain the right in time of peace as well as war, to be the common carriers with her of our own produce, or so much of it as relates to Lumber and dry provisions.  Perhaps the present may be the most favourable time to obtain such a treaty, before a general Peace takes place in Europ, and whilst you have such able Negotiators at St. James’s, and were we confined in such a treaty, to single decked Vessels only, not exceeding one hundred or one hundred and fifty tons, it would still be a great thing for the United States.
Since opening my Office here 16th May to the 15th August inclusive, have entered the Port of Kingston
3.Sloops}Measuring in all Seven thousand Seven hundred seventeen 26/ 95 Tons of American Shipping, exclusive of those detained & brought in26 Schooners26 Brigs1 Barque7 Ships
The number arrived at the numerous outports of this Island and entered at other Custom Houses, I know not but suppose they may amount to a like number.
The Schooner Eclipse of Baltimore Armed with  Guns and forty two men, bound from Port au P to St Bartholomius, laden with Coffee Cotton &c was brought in here about a week ago.  She is libbeled and now under adjudication.  Her trial is fixed for the 25th. Inst.  I cannot see under what pretext they can condemn her.  If She is condemned it must be for being an armed neutral, or being in a trade prohibited by the UStates.  If upon either or both of these She is condemned it would seem that her condemnation was grounded on the breach of the Laws of her own Country, and in that case it has been suggested to me, that I should claim her for the Benefit of the United States, but having no instructions on the Subject, I will be well advised before I interfere in any way.  A considerable Armed force is Still expected here.  A few troops only have arrived.  I have the honor to be Sir your most ob H Servant

Hugh Lennox

